Citation Nr: 0112385	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at L5-S1, prior to November 15, 2000.

2.  Entitlement to an increased evaluation for 
spondylolisthesis at L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to June 1969

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  Thereafter, a 
February 2001 rating decision increased the veteran's 
evaluation for spondylolisthesis at L5-S1 to 40 percent, 
effective November 15, 2000.  The case is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 15, 2000, the veteran's 
spondylolisthesis at L5-S1 was manifested by no more than 
moderate limitation of lumbar motion.  

3.  The veteran's spondylolisthesis at L5-S1 is currently 
manifested by severe limitation of lumbar motion, without 
evidence of severe intervertebral disc syndrome or residuals 
of a fracture of a vertebra.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for spondylolisthesis at L5-S1, prior to November 15, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2000).

2.  The schedular criteria for a current evaluation in excess 
of 40 percent for spondylolisthesis at L5-S1 have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his spondylolisthesis at L5-S1 do not adequately 
reflect the severity of that disability.  He contends that 
his low back disability has been increasing in severity.  
Therefore, a favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).  In this regard, the veteran has been provided VA 
examinations, and VA treatment records have been obtained.  
The veteran has not notified VA of any additional private or 
VA medical records not already associated with the claims 
file.  A February 1999 Statement of the Case and a February 
2001 Supplemental Statement of the Case informed the veteran 
of the criteria necessary for evaluations in excess of 20 
percent and 40 percent for the claimed disability under 
relevant diagnostic codes.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Historically, the veteran was granted service connection for 
spondylolisthesis at L5-S1 by a September 1969 rating 
decision.  The disability was evaluated as 10 percent 
disabling, effective in June 1969.  The disability was 
evaluated as lumbosacral strain under Diagnostic Code 5295.

The November 1998 rating decision on appeal increased the 
evaluation for the veteran's spondylolisthesis at L5-S1 to 20 
percent.  The evaluation was based on Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  The evaluation was 
effective October 9, 1997, a date of VA outpatient treatment.  
The date of VA outpatient or hospital examination or the date 
of admission to a VA hospital will be accepted as the date of 
receipt of claim, when a claim specifying the benefit sought 
is received within one year from the date of such 
examination, treatment or hospitalization.  38 C.F.R. 
§ 3.157(b)(1)(2000).  

The February 2001 rating decision increased the evaluation 
for the veteran's spondylolisthesis at L5-S1 to 40 percent.  
This evaluation was effective November 15, 2000, the date of 
a VA examination ordered by the remand.  This evaluation was 
also based on Diagnostic Code 5292.  

Evidence dated during the rating period on appeal includes 
reports of VA examinations and outpatient treatment.  In 
October 1997, the veteran complained of back pain.  He said 
that it was relieved by over-the-counter medication, and that 
he was not on any prescribed medication.  The veteran had no 
other complaints and there were no symptoms of neurological 
dysfunction in either lower extremity.  There was mild 
tenderness around the lumbosacral spine on physical 
examination.  Range of motion was described as adequate and 
normal.  The assessments were low back pain and 
osteoarthritis, long standing.  The veteran was to use 
Naprosyn as needed, rest for 5 to 10 days, and not indulge in 
lifting or pushing weights.  On follow-up later that month, 
the veteran again reported back pain that was alleviated with 
over-the-counter medication, and that he needed the 
medication in the evening.  He had no other complaints.  His 
physical examination was noted to be unchanged and he was to 
continue with over-the-counter medication.  

In December 1997, the veteran complained of low back pain, 
with an episode about 10 to 12 days earlier of right thigh 
numbness that since had gone away.  The veteran denied 
bladder and bowel problems, and muscular weakness.  There 
were no other complaints.  On physical examination, there was 
no deformity or tenderness of the lumbosacral spine, or 
sensory or motion deficits in either lower extremity.  The 
assessment was degenerative joint disease of the spine; vague 
numbness, once, resolved; and neuralgia paresthesia.  The 
veteran was told to lose weight by diet.  

In January 1998, the veteran complained of pain in the lumbar 
area, with right leg numbness on long periods of walking.  
The pain was reportedly increased on sitting.  He denied 
current numbness, but reported generalized weakness of both 
legs.  He denied having bowel or bladder problems.  Physical 
examination revealed no numbness or sensory deficits.  The 
veteran could walk on his heels and toes and could squat.  
There was tenderness of the lumbosacral spine.  Flexion was 
possible to fingertips six inches from the floor, and 
extension was to 20 degrees.  Straight leg raising was 
negative.  Radiographic examination was noted to reveal 
degenerative joint disease of the lower lumbosacral spine.  
The assessment was spondylolisthesis L5 on S1 with early 
symptoms of spinal stenosis.  The examiner opined that the 
veteran had no neurologic deficits that would require 
surgery, nor enough pain to consider elective surgery.  

In February 1998, the veteran reported that he had 
experienced no episodes of numbness since his last visit.  It 
was noted that the veteran had lost 7 - 8 pounds and felt 
better, and that his pain was well controlled with current 
medication.  The assessment was degenerative joint disease - 
spondylolisthesis.  The veteran was advised to avoid heavy 
physical exertion like lifting weights over 15 pounds.  

According to the report of a June 1998 VA examination, the 
veteran was working in a steel factory.  He complained of 
chronic low back pain that had increased during the prior 
year.  The pain was noted to sometime radiate up toward the 
shoulder and the veteran had to use medication which seemed 
to help.  He reported some difficulty bending and picking up 
and had to be careful how he did it, but there was no history 
of flare-up.  

On physical examination, the veteran did not have a back 
brace or cane.  His gait was normal and the equilibrium was 
satisfactory.  The pelvis seemed normally aligned and there 
was no scoliosis or kyphosis, step-off deformity in the 
spinous process, or spasm.  The veteran did not complain of 
any pain on coughing.  Range of motion was forward flexion to 
60 degrees with complaint of pain; backward extension was to 
20 degrees with complaint of pain; and lateral flexion and 
lateral rotation were each to 25 degrees, bilaterally.  Both 
lower limbs were negative for any neurological deficiency.  
Straight leg raising was to 70 degrees on either side with 
complaint of back pain.  Lasegue's test was negative.  
Sacroiliac stretch was noted to not be painful.  Radiographic 
examination was noted to reveal grade II spondylolisthesis at 
L5 on S1 with degenerative changes and evidence of 
spondylolysis.  The diagnosis was chronic low back pain due 
to grade II spondylolisthesis with degenerative changes of 
the spine.  

In July 1999, the veteran complained of back pain without 
numbness, tingling, pain or weakness.  The assessment was 
degenerative joint disease, stable, and the veteran was to 
continue medications and back exercises, and lose weight.  

According to the report of a November 2000 VA examination, 
the veteran complained of pain in the lower back, especially 
with bending and stooping, with occasional spasm in the leg 
muscles.  There was no radiation of pain.  He took Tylenol 
for pain and the pain was noted to have gotten worse over the 
prior three years.  

On physical examination, the veteran was noted to be rather 
overweight, with good posture and good heel-to-toe gait.  
There was normal lumbar lordosis, muscle tone was good and 
there was no spasm or atrophy of the paravertebral muscles.  
Spinous processes were vertically aligned and there was no 
step-off deformity.  The veteran was noted to complain of 
pain in the lumbosacral area.  Extension was to 10 degrees 
with complaint of pain; flexion was to 30 degrees with 
complaint of pain; lateral flexion was to 15 degrees 
bilaterally; and lateral rotation was to 10 degrees, 
bilaterally.  Both lower limbs were negative for any 
neurological deficiency, and tendon reflexes were rather 
sluggish but power was satisfactory.  Sensation was normal 
and there was no atrophy.  Straight leg raising was 60 
degrees with complaint of back pain.  Lasegue's test was 
negative.  

Radiographic examination of the lumbosacral spine was noted 
to reveal grade II spondylolisthesis with degenerative 
changes, as well as vacuum phenomenon and evidence of 
spondylolysis.  The diagnoses were history of chronic low 
back pain, progressively getting worse; and grade II 
spondylolisthesis at L5-S1 with disc degeneration and vacuum 
phenomenon, with spondylolysis present.  

The examiner provided that he had read the remand, as well as 
the veteran's claims folder.  The examiner stated that the 
symptoms and limitation of motion of the veteran's lower back 
were associated with the pathological changes in the 
lumbosacral area including grade II spondylolisthesis and 
spondylolysis.  The examiner provided the opinion that the 
current physical complaints of pain by the veteran were 
related to the spondylolisthesis at L5-S1 level.  The 
examiner also opined that it was more than likely that 
repeated use of the back would aggravate the symptoms and 
could significantly limit the functional capacity of the 
lumbar spine.  The examiner stated that it was not possible 
to figure out the additional loss of range of motion on 
repeated use, that at this time there was no evidence of 
weakened movement or excess fatigability or incoordination, 
and that the veteran did not complain of any flare-up.  

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

Under the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.  When the limitation of motion for the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is warranted for only x-ray evidence of 
involvement of 2 or more major joints, or 2 or more minor 
joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

For the purpose of rating disability from arthritis, the 
lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2000).

Under the Rating Schedule, residuals of a fracture of a 
vertebra without cord involvement, and manifested by abnormal 
mobility requiring a neck brace (jury mast), warrant a 60 
percent evaluation. A 100 percent evaluation is for 
assignment for residuals of fracture of a vertebra where 
there is cord involvement and the veteran is bedridden or 
requires long leg braces. In other cases, residuals of 
fracture of a vertebra are rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body. Ratings based on 
ankylosis or limited motion may not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebra of an adjacent segment. Diagnostic Code 5285 
(2000).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, while severe limitation of motion of 
the lumbar spine warrants a maximum schedular 40 percent 
evaluation. Diagnostic Code 5292.  

Moderate intervertebral disc syndrome, with recurrent 
attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.  A 
maximum schedular 60 percent evaluation is for assignment for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293 (2000).

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).


A.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis 
at L5-S1, prior to November 15, 2000.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 20 percent for 
spondylolisthesis at L5-S1, prior to November 15, 2000, under 
any relevant Diagnostic Code.  

The Board finds that for the period prior to November 15, 
2000, the evidence does not warrant an evaluation in excess 
of 20 percent for spondylolisthesis at L5-S1 under Diagnostic 
Code 5292, with consideration of sections 4.40, 4.45 or 4.59 
for complaints of pain.  See DeLuca, 8 Vet. App. at 202.  The 
Board recognizes the veteran's credible reports of back pain 
and notes that the June 1998 VA examination found some 
limitation of motion with complaints of pain.  However, the 
June 1998 examination range of motion findings do not 
indicate severe limitation of motion.  In addition, the 
relevant VA medical records fail to show that the functional 
impairment resulting from the veteran's low back is 
comparable to severe limitation of lumbosacral motion, even 
with consideration of associated pain.  While the veteran has 
been advised to avoid certain activities such as lifting 
weights, there is no clinical evidence or other indication 
that he has ever required prescription medication for low 
back pain, attended physical therapy, attended a pain clinic, 
worn a brace, used a cane or used a TENS unit.  The June 1998 
VA examination report provides that there was no history of 
lumbosacral flare-up.   

In addition, the Board finds that an evaluation in excess of 
20 percent, prior to November 15, 2000, is not warranted 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
The relevant VA medical records are negative for any 
indication that the veteran experiences recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
While the veteran reported generalized weakness of both legs 
in January 1998, and one episode of right leg numbness when 
seen in December 1997, the symptoms have never repeated.  
Otherwise, the relevant VA medical records are negative for 
neurological symptoms or deficits, bowel or bladder 
dysfunction, or positive Lasegue's test.  Diagnostic Code 
5293.

Similarly, the Board finds that an evaluation in excess of 20 
percent, prior to November 15, 2000, is not warranted under 
Diagnostic Code 5295 for lumbosacral strain.  The relevant VA 
medical records are negative for listing of the whole spine, 
marked limitation of forward bending in the standing 
position, positive Goldthwait's sign or abnormal mobility on 
forced motion.  Diagnostic Code 5295.

In light of the foregoing, an evaluation in excess of 20 
percent for spondylolisthesis at L5-S1, prior to November 15, 
2000, is denied.


B.  Entitlement to an increased evaluation for 
spondylolisthesis at L5-S1, 
currently evaluated as 40 percent disabling.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for spondylolisthesis at 
L5-S1.

The Board finds that an evaluation in excess of 40 percent is 
not warranted based on limitation of motion.  In fact, 
Diagnostic Code 5292 does not provide an evaluation in excess 
of the veteran's current 40 percent.  An additional 10 
percent evaluation is not warranted as there are no residuals 
of a fracture of the vertebra.  Diagnostic Code 5285.  

Regarding entitlement to additional compensation for 
functional impairment due to pain, including on use, the 
Board recognizes the veteran's complaints of low back pain as 
well as the objective evidence of pain on motion.  However, 
the Board notes that consideration of a higher evaluation 
under 38 C.F.R. §§ 4.40, 4.45 or 4.59 is not warranted where 
the highest schedular evaluation is in effect.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As the Rating Schedule 
does not provide an evaluation higher than 40 percent for 
limitation of motion of the lumbar spine, additional 
compensation is not warranted. 

The Board also finds that there is no evidence that an 
evaluation in excess of 40 percent is warranted for 
pronounced intervertebral disc syndrome.  Diagnostic Code 
5293.  The November 2000 VA examination report provides that 
the veteran's lower limbs were negative for any neurological 
deficiency and that Lasegue's test was negative.  Sensation 
was good, and while tendon reflexes were rather sluggish the 
power was satisfactory.  In addition, the veteran has 
submitted no treatment records indicating that he has little 
intermittent relief from pronounced intervertebral disc 
syndrome.  

In light of the foregoing, an evaluation in excess of 40 
percent for spondylolisthesis at L5-S1 is denied.


ORDER

An evaluation in excess of 20 percent for spondylolisthesis 
at L5-S1, prior to November 15, 2000, is denied.

An evaluation in excess of 40 percent for spondylolisthesis 
at L5-S1 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

